DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 , 7, 9-10, 12-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette et al (6,824,097) in view of Morrison et al (3,240,010) and for claims 4, 5, 7, 9, 17 further in view of Curran (3,864,907).   Ouellette et al teach An engine, the engine comprising: a pair of longitudinal walls 22 [Fig. 2, col. 4, lines 15+ note only one of the walls 22 is shown, the opposed wall 22 is not illustrated for clarity] extended along a lengthwise direction and spaced apart along a height, wherein the pair of longitudinal walls define a gas flowpath therebetween;  a combustion section 18 defined by the pair of longitudinal walls 22 [note the entire region 18 / the pulsejet bank define a “combustion section” as combustion occurs within this region]; a strut 24 within the combustion section, the strut 24 extended along the height through the gas flowpath to the pair of longitudinal walls, wherein the strut comprises: (i)_a forward wall [upstream end of 24] extending through the gas flowpath to the pair of longitudinal walls,  (ii) an aft wall [downstream end of 24] extending through the gas flowpath to the pair of longitudinal walls, and  (iii) an axial wall 24 extending along the lengthwise direction between the forward wall to the aft wall; and an inner wall assembly [includes 118, Fig. 10] within the combustion section 18, the inner wall assembly [includes 118, Fig. 10] extended from the pair of longitudinal walls 22 and the strut 24 into the gas flowpath; wherein the inner wall assembly [includes 118, Fig. 10] is positioned along the lengthwise direction between the forward wall and the aft wall of the strut [see Fig. 2], and wherein the inner wall assembly and strut together define a plurality of detonation combustion regions 124 Fig. 10 [note each 38 in Fig. 2 has its own  detonation region 124] around the gas flowpath upstream of the inner wall assembly [wall portion of 118 downstream of the detonation region] such that one or more detonation waves propagate between the inner wall assembly and the strut; wherein the forward wall and the aft wall of 124 are each extended from the pair of longitudinal walls through a depth of the gas flowpath; (4) further defining a first fuel injection port [122 circa 104] providing a first flow of fuel to the plurality of detonation combustion regions, and a second fuel injection port [another fuel injection port taught for 106, see col. 6, lines 34+] providing a second flow of fuel for a combustion process 126 [Fig. 11] downstream of the detonation combustion region 124 [Fig. 10 – note 126 is generally downstream of 124]; (10) wherein the inner wall assembly comprises an upstream face extended into the gas flowpath adjacent to the plurality of detonation combustion regions 124 [Fig. 10]; wherein the inner wall assembly [Fig. 10] is extended to approximately 35% or less of a depth of the gas flowpath [see Fig. 2], wherein the pair of longitudinal walls define a two dimensional gas flowpath defining a height and a width, and wherein the strut is extended along the height of the gas flowpath [Fig. 2]; wherein the pair of longitudinal wall further defines: an inlet section 102 upstream of the combustion section in serial flow arrangement;	 wherein the inlet section is configured to admit a supersonic flow of oxidizer to the combustion section [inherently capable, as the aircraft may operate supersonically, see col. 11, lines 4-10].

    PNG
    media_image1.png
    549
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    511
    media_image2.png
    Greyscale

Ouellette et al teach the claimed invention using pulse detonation in 20 / 100 as the plurality of detonation regions upstream of the inner wall assembly.  Morrison teaches the benefits of rotating detonation which allows continuous detonation which allows sustained power generation and sustained efficiencies as well as high power output [see e.g. col. 1, lines 9-34], whereas pulse detonation is limited by its intermittent nature.  Morrison et al teach an inner wall assembly 18 extended from a longitudinal wall into the gas flowpath, wherein the inner wall assembly define a detonation combustion region 17 in the gas flowpath upstream of the inner wall assembly;  (4) further defining a first fuel injection port 21 providing a first flow of fuel to each detonation combustion region,   wherein the longitudinal wall 20 defines the first fuel injection port providing a first flow of fuel to each detonation combustion region,  (10) wherein the inner wall assembly comprises an upstream face 18 [approximate inner boundary annotated in Fig. 2] extended into the gas flowpath adjacent to each detonation combustion region; wherein the upstream face 18 is defined approximately perpendicular from the longitudinal wall;  wherein the longitudinal wall further defines: an inlet section upstream of the combustion section in serial flow arrangement [not shown, but disclosed, see col. 4, lines 60+ which teaches an inlet from a ram-jet engine delivered to the combustor].  It would have been obvious to one of ordinary skill in the art to replace each pulse detonation combustor of Ouellette, with rotating detonation combustors with inner wall assemblies, including of the air breathing type, because continuous detonation allows sustained power generation and sustained efficiencies and high power output.  In such a combination, each of the plurality of detonation combustion regions in the gas flowpath are upstream of the inner wall assembly and use rotating detonation, as taught by Morrison et al. 

    PNG
    media_image3.png
    346
    503
    media_image3.png
    Greyscale

 	In combination Ouellette et al in view of Morrison et al teach1:  	An engine, the engine comprising: a pair of longitudinal walls 22 [Fig. 2, col. 4, lines 15+ note only one of the walls 22 is shown, the opposed wall 22 is not shown for clarity] extended along a lengthwise direction and spaced apart along a height, wherein the pair of longitudinal walls define a gas flowpath therebetween; a combustion section 18 defined by the pair of longitudinal walls 22 [note the entire region 18 / the pulsejet bank define a combustion section as combustion occurs within this region]; a strut 24 within the combustion section, the strut 24 extended along the height through the gas flowpath to the pair of longitudinal walls, wherein the strut comprises: (i)_a forward wall [upstream end of 24] extending through the gas flowpath to the pair of longitudinal walls,  (ii) an aft wall [downstream end of 24] extending through the gas flowpath to the pair of longitudinal walls, and  (iii) an axial wall 24 extending along the lengthwise direction between the forward wall to the aft wall; and an inner wall assembly [18 of Morrison, since the pulse detonation engine 20 / 100 of Ouellette et al is replaced] within the combustion section, the inner wall assembly [18 of Morrison] extended from the pair of longitudinal walls and the strut into the gas flowpath extended from the longitudinal walls 22 and the strut 24 into the gas flowpath, wherein the inner wall assembly [18 of Morrison] is positioned along the lengthwise direction between the forward wall and the aft wall of the strut [see Fig. 2 of Ouellette], and wherein the inner wall assembly and strut together define a plurality of circumferential detonation combustion regions [17 of Morrison] around the gas flowpath upstream of the inner wall assembly such that one or more detonation waves propagate between the inner wall assembly and the strut [see annotated Morrison]; wherein the forward wall and the aft wall of 124 are each extended from the longitudinal walls through a depth of the gas flowpath; (4) further defining a first fuel injection port [21 of Morrison] providing a first flow of fuel to the plurality of circumferential detonation combustion regions,   (10) wherein the inner wall assembly comprises an upstream face [Morrison] extended into the gas flowpath adjacent to the plurality of circumferential detonation combustion regions; wherein the upstream face is defined approximately perpendicular  [Morrison] from the pair of longitudinal walls;  wherein the inner wall assembly is extended to approximately 35% or less of a depth of the gas flowpath [see Fig. 2], wherein the pair of longitudinal walls define a two dimensional gas flowpath defining a height and a width, and wherein the strut is extended along the height of the gas flowpath [Fig. 2]; wherein the pair of longitudinal walls further defines: an inlet section 102 upstream of the combustion section in serial flow arrangement;	 wherein the inlet section is configured to admit a supersonic flow of oxidizer to the combustion section [inherently capable, as the aircraft may operate supersonically, see col. 11, lines 4-10].   	For claims 4, 5, 7, 9, Morrison et al already teach further defining a first fuel injection port 21 providing a first flow of fuel to each of the plurality of circumferential detonation combustion regions [when combined with Ouellette] but do not teach a second fuel injection port providing a second flow of fuel for a combustion process downstream of the plurality of circumferential detonation combustion regions; nor wherein the first fuel injection port is controllable independently of the second fuel injection port.  Morrison et al further teach wherein the inner wall assembly 18 defines fuel injection ports 21 but does not teach the inner wall has the second fuel injection port providing a second flow of fuel downstream of the plurality of circumferential detonation combustion regions.  Curran teaches a supersonic combustion ramjet engine further defining a first fuel injection port 42 providing a first flow of fuel to the combustion region, and a second fuel injection port 43 or 44 providing a second flow of fuel for a combustion process downstream of the upstream combustion region;  wherein the first fuel injection port 42 is controllable independently of the second fuel injection port 43 or 44 [see col. 4, lines 3-24 which teaches using well known fuel control means that controls / modulates the addition of the heat to the different fuel stages] and that the invention allows for enhanced addition of fuel to the different combustion stages in the supersonic ramjet and thus provide for more efficient operation at different flight conditions.  Curran also teaches wherein the inlet section is configured to admit a supersonic flow of oxidizer to the combustion section [supersonic combustion occurs].  It would have been obvious to one of ordinary skill in the art to employ the inlet section configured to admit a supersonic flow of oxidizer to the combustion section, as taught by Curran, as the typical range of operation of supersonic ramjets.  It would have been obvious to one of ordinary skill in the art to employ the secondary fuel injection port, as taught by Curran, in the inner wall assembly to provide a second flow of fuel downstream of each of the plurality of circumferential detonation combustion regions of the Morrison et al / Ouellette combination, in order to employ the existing fuel supply system of Morrison et al in a manner which convenient source of fuel which can be utilized to provide the plural combustion zones as taught by Curran et al, in order to provide for enhanced addition of fuel to the different combustion stages in the supersonic ramjet and thus provide for more efficient operation at different flight conditions.

Claims 1, 2, 4, 5, 7, 9, 10, 12-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker (2,635,420) in view of Morrison et al (3,240,010)  and optionally in view of Joshi (2015/0167544) and for claims 4, 5, 7, 9, further in view of Curran (3,864,907).  Jonker [see annotations below] teaches An engine, the engine comprising: a pair of longitudinal walls 34, 31 extended along a lengthwise direction and spaced apart along a height [between 34, 31, see Fig. 3], wherein the pair of longitudinal walls define a gas flowpath therebetween; a combustion section 33 defined by the pair of longitudinal walls 34, 31; a strut 36 within the combustion section [see col. 4, lines 10+, noting the strut / partitions 36 separate each combustion chamber 33 from each other], the strut 36 extended along the height through the gas flowpath to the pair of longitudinal walls, wherein the strut comprises: (i)_a forward wall [upstream end of 36] extending through the gas flowpath to the pair of longitudinal walls,  (ii) an aft wall [downstream end of 36] extending through the gas flowpath to the pair of longitudinal walls, and  (iii) an axial wall 36 extending along the lengthwise direction between the forward wall to the aft wall;  	the strut 36 defines a plurality of pulse combustion regions 33 around the gas flowpath;  wherein the forward wall and the aft wall are each extended from the pair of longitudinal walls 34, 31 through a depth of the gas flowpath wherein the inner wall assembly 33a is extended to approximately 35% or less of a depth of the gas flowpath, wherein the pair of longitudinal walls 31, 34 define a two dimensional gas flowpath defining a height and a width [e.g. for two of 33 in Fig. 3], and wherein the strut 36 is extended along the height of the gas flowpath; wherein the pair of longitudinal walls 34, 31 further defines: an inlet section 26 or 11 upstream of the combustion section in serial flow arrangement.	 
Jonker teaches intermittent combustion / pulse combustion and only teaches a broad reading of the inner wall assembly but does not teach wherein the inner wall assembly and strut together define a plurality of circumferential detonation combustion regions nor a narrow reading of an inner wall assembly within the combustion section, the inner wall assembly extended from the pair of longitudinal walls and the strut into the gas flowpath, wherein the inner wall assembly is positioned along the lengthwise direction between the forward wall and the aft wall of the strut, and wherein the inner wall assembly and strut together define a plurality of circumferential detonation combustion regions around the gas flowpath upstream of the inner wall assembly such that one or more detonation waves propagate between the inner wall assembly and the strut nor the inner wall assembly comprises an upstream face extended into the gas flowpath adjacent to the plurality of detonation combustion regions.  Morrison teaches the benefits of rotating detonation which allows continuous detonation which allows sustained power generation and sustained efficiencies as well as high power output [see e.g. col. 1, lines 9-34], whereas intermittent pulse combustion using pulses is limited by its intermittent nature.  Morrison et al teach an inner wall assembly 18 within the combustion section and extended from a longitudinal wall into the gas flowpath, wherein the inner wall assembly define a detonation combustion region 17 in the gas flowpath upstream of the inner wall assembly;  (4) further defining a first fuel injection port 21 providing a first flow of fuel to each detonation combustion region,   wherein the longitudinal wall 20 defines the first fuel injection port providing a first flow of fuel to each detonation combustion region,  (10) wherein the inner wall assembly comprises an upstream face 18 extended into the gas flowpath adjacent to each detonation combustion region; wherein the upstream face 18 is defined approximately perpendicular from the longitudinal wall;  wherein the longitudinal wall further defines: an inlet section upstream of the combustion section in serial flow arrangement [not shown, but disclosed, see col. 4, lines 60+ which teaches an inlet from a ram-jet engine delivered to the combustor].   Joshi et al teach the equivalence of using an annular cross section rotating detonation chamber with other shapes such as polygonal / square or rectangular [see paragraph 0033] – which when incorporated into the shape of Jonker, result in the inner wall being extended from both the longitudinal walls and the strut.  It would have been obvious to one of ordinary skill in the art to employ a replace each of the plurality of pulse combustors of Jonker with a plurality of detonation combustors with an inner wall assembly, as taught by Morrison, with the inner wall being extended from both the longitudinal walls and the strut of Jonker, in each of the individual intermittent combustors of Jonker, in order to employ the rotating detonation combustors of Morrison in a manner that benefits from the increase of power associated with rotating detonation [col. 1, lines 31+ of Morrison et al] with Joshi et al applied to teach using different cross sectional shapes for the rotation detonation chamber depending on its application [see annotations of Jonker below, to show how Jonker may be modified with a polygonal shape, alternately the circular form of Morrison Fig. 2 also is applicable] to form a plurality of circumferential detonation regions around the gas flowpath upstream of the inner wall assembly such that one or more detonation waves propagate between the inner wall assembly and the strut [see annotations of Fig. 2 of Morrison].  
  In combination, Jonker and Morrison teach An engine, the engine comprising: a pair of longitudinal walls extended along a lengthwise direction and spaced apart along a height, wherein the pair of longitudinal walls define a gas flowpath therebetween [Jonker]; a combustion section defined by the pair of longitudinal walls [Jonker]; a strut within the combustion section [Jonker]; the strut [Jonker] extended along the height through the gas flowpath to the pair of longitudinal walls, wherein the strut comprises: (i)_a forward wall extending through the gas flowpath to the pair of longitudinal walls,  (ii) an aft wall extending through the gas flowpath to the pair of longitudinal walls, and  (iii) an axial wall  extending along the lengthwise direction between the forward wall to the aft wall; and an inner wall assembly [Morrison] within the combustion section, the inner wall assembly [Morrison] extended from the pair of longitudinal walls and the strut [Jonker] into the gas flowpath, wherein the inner wall assembly is positioned along the lengthwise direction between the forward wall and the aft wall of the strut [Jonker], and the inner wall assembly and strut together define a plurality of circumferential detonation combustion regions [each combustion region of Jonker replaced by a circumferential detonation region] around the gas flowpath upstream of the inner wall assembly [shown by Morrison] such that one or more detonation waves propagate between the inner wall assembly and the strut [see modified Jonker annotations & Morrison annotations]
 wherein the forward wall and the aft wall are each extended from the pair of longitudinal walls through a depth of the gas flowpath;  (4) further defining a first fuel injection port 21 [Morrison] providing a first flow of fuel to the plurality of circumferential detonation combustion regions [of modified Jonker];	  wherein at least one of the pair of longitudinal walls defines the first fuel injection port 21 [Morrison] providing a first flow of fuel to the plurality of circumferential detonation combustion regions [of modified Jonker];
  (10) wherein the inner wall assembly comprises an upstream face [Morrison] extended into the gas flowpath adjacent to the plurality of circumferential detonation combustion regions; wherein the upstream face [Morrison] is defined approximately perpendicular from the pair of longitudinal walls [of modified Jonker]; wherein the inner wall assembly is extended to approximately 35% or less of a depth of the gas flowpath [of Morrison], wherein the pair of longitudinal walls define a two dimensional gas flowpath defining a height and a width, and wherein the strut is extended along the height of the gas flowpath [Jonker]; wherein the pair of longitudinal walls further defines: an inlet section upstream of the combustion section in serial flow arrangement [Jonker];	   For claims 4, 5, 7, 9, Morrison et al & Jonker already teach further defining a first fuel injection port 21 providing a first flow of fuel to the plurality of circumferential detonation combustion regions but do not teach a second fuel injection port providing a second flow of fuel for a combustion process downstream of the plurality of circumferential detonation combustion regions; nor wherein the first fuel injection port is controllable independently of the second fuel injection port.  Morrison et al further teach wherein the inner wall assembly 18 defines fuel injection ports 21 but does not teach the inner wall has the second fuel injection port providing a second flow of fuel downstream of each detonation combustion region.  Curran teaches a supersonic combustion ramjet engine further defining a first fuel injection port 42 providing a first flow of fuel to the combustion region, and a second fuel injection port 43 or 44 providing a second flow of fuel for a combustion process downstream of the upstream combustion region;  wherein the first fuel injection port 42 is controllable independently of the second fuel injection port 43 or 44 [see col. 4, lines 3-24 which teaches using well known fuel control means that controls / modulates the addition of the heat to the different fuel stages] and that the invention allows for enhanced addition of fuel to the different combustion stages in the supersonic ramjet and thus provide for more efficient operation at different flight conditions.  Curran also teaches wherein the inlet section is configured to admit a supersonic flow of oxidizer to the combustion section [supersonic combustion occurs].  It would have been obvious to one of ordinary skill in the art to employ the inlet section configured to admit a supersonic flow of oxidizer to the combustion section, as taught by Curran, as the typical range of operation of supersonic ramjets.  It would have been obvious to one of ordinary skill in the art to employ the secondary fuel injection port, as taught by Curran, in the inner wall assembly to provide a second flow of fuel downstream of each detonation combustion region of Morrison et al, in order to employ the existing fuel supply system of Morrison et al in a manner which convenient source of fuel which can be utilized to provide the plural combustion zones as taught by Curran et al, in order to provide for enhanced addition of fuel to the different combustion stages in the supersonic ramjet and thus provide for more efficient operation at different flight conditions.

    PNG
    media_image4.png
    443
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    451
    335
    media_image5.png
    Greyscale


Claims 1, 2, 4, 5, 7, 9, 10, 12-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker (2,635,420) in view of Morrison et al (3,240,010)  and optionally in view of Joshi (2015/0167544) and for claims 4, 5, 7, 9, further in view of Curran (3,864,907), as applied above, and further in view of either Mizener et al (2018/0080412) or Edelman (2005/0081508).  Morrison / Jonker combination broadly teach wherein the longitudinal wall defines a two dimensional gas flowpath defining a height and a width, and wherein the strut is extended along the height of the gas flowpath.  Alternately, Mizener teaches using a multiplicity of detonation chambers 1702 using the longitudinal wall defines a two dimensional gas flowpath [see Fig. 17 and paragraph 00142] defining a height and a width is equivalent to using a purely circular configuration for each detonation chamber [see Fig. 16B].  Edelman also teaches the equivalence of using a two dimensional gas flowpath [Fig. 35] vs an axi symmetric arrangement [Fig. 35].  It would have been obvious to make the longitudinal wall defines a two dimensional gas flowpath [see annotations] defining a height and a width, as taught by either Mizener et al or Edelman, in order to employ an equivalent shape for the longitudinal wall.  Note Jonker still teaches the strut is extended along the height of the gas flowpath.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the above prior art as applied above, and further in view of GB 1069217.  The prior art appear to teach wherein the inner wall assembly is extended to approximately 35% or less of a depth of the gas flowpath.  For an alternate treatment of this limitation, GB ‘217 teaches in Figs. 1, 3 wherein the inner wall assembly [downstream curved surface for 19, 40 is extended to approximately 35% or less of a depth of the gas flowpath in an analogous detonation combustor.  Alternately, this range may be regarded as using the workable ranges in the art. It would have been obvious to one of ordinary skill in the art to employ the claimed range of wherein the inner wall assembly is extended to approximately 35% or less of a depth of the gas flowpath, as taught by GB ‘217, as being an obvious matter of using the workable ranges in the art. 
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive with regard to the Jonker/Morrison combination nor the Ouellette/Morrison combination but are persuasive regarding Ouellette as an anticipation reference.  Note the grounds of rejection applying 
Morrison in view of Jonker … has been restated as  
Jonker in view of Morrison … to better match the body of the rejection.

For the Ouellette/Morrison combination, applicant argues regarding Morrison: 
   “However, even if the surface 18 was combined with the body section 118 of Ouellette (FIG. 2 above), the surface 18 would be entirely within the body section 118 and is not "extended from" the end plates 24 of Ouellette. Curran fails to remedy the deficiencies of Ouellette and Morrison. Thus, the combination of Ouellette, Morrison, and Curran fails to disclose or render obvious "the inner wall assembly extending from...the strut," (emphasis added), as recited in amended claim 1].  
 
In rebuttal, for the modification with Morrison, the inner wall 18 of Morrison and the rotation detonation chamber configuration would be used to replace each detonation chamber of Ouellette.  Accordingly, the inner wall would be extended from both the strut and longitudinal walls of Ouellette.  Note that among other definitions, “extended from” may merely convey a direction.  It is clear that by suspending each detonation chamber / inner  of Morrison between the longitudinal walls and between struts, that the inner wall is extended from those walls / struts.  There is nothing in the claims to preclude this interpretation.  Furthermore,  the inner wall assembly and the strut together define a plurality of circumferential detonation combustion regions around the gas flowpath... such that one or more detonation waves propagate between the inner wall assembly and the strut" (emphasis added), as recited in amended claim 1.

    PNG
    media_image3.png
    346
    503
    media_image3.png
    Greyscale

  Note that one or more detonation waves propagate between the inner wall assembly and the strut [outside of each detonation chamber of Morrison when incorporated into the geometry of Ouellette], in that the detonation waves include propagation radially outside of the inner wall assembly [see Fig. 2 of Morrison annotated above].  Since, the strut of Ouellette is outside the detonation chamber, it is clear that when combined, the detonation waves are propagating between the inner wall assembly and strut.  
Applicant’s arguments concerning Jonker and Morrison combination are not persuasive as Morrison already teach circumferential detonation regions around the gas flow path and any detonations will propagate between the inner wall assembly and any outer surface (strut or longitudinal walls).  Note that either a circular geometry [Morrison] or the polygonal geometry [equivalent taught by Joshi for rotating detonation] of Morrison could be applied with Jonker.  For ease of review, a polygonal configuration has been annotated for Jonker, for the modified inner wall assembly, as Morrison already illustrate the circular geometry.  In combination, the  one or more detonation waves clearly propagate between the inner wall assembly and the strut in both the circular and the polygonal arrangement.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 19, 2022
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All reference numbers are from Ouellette et al, except as specifically identified as being from Morrison et al